MEMORANDUM**
Salvador Silva-Herrera, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) decision denying his application for cancellation of removal and the BIA’s denial of his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252 to review the IJ’s non-discretionary determination of statutory ineligibility, see Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002), and we review for substantial evidence the IJ’s findings of fact, Monjaraz-Munoz v. INS, 327 F.3d 892, 895 (9th Cir.2003), amended by 339 F.3d 1012 (9th Cir.2003). We review for abuse of discretion denials of motions to reopen. Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002). We deny the petition.
Substantial evidence supports the IJ’s determination that Silva-Herrera failed to prove he had ten years of continuous physical presence in the United States because his testimony was both internally inconsistent, and inconsistent with his application and affidavits. See Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995).
Because Silva-Herrera failed to establish statutory eligibility for cancellation of removal, the BIA did not abuse its discretion in denying his motion to reopen to establish hardship. See Celis-Castellano, 298 F.3d at 890.
*99Silva-Herrera’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.